

Exhibit 10.1

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
(this “Amendment”), dated as of February 26, 2016, is by and between DHI
Mortgage Company, Ltd., a Texas limited partnership (the “Seller”), the Buyers
party to the Repurchase Agreement (defined below) (the “Buyers”), and U.S. Bank
National Association, a national banking association, as administrative agent
for the Buyers (the “Administrative Agent”).
RECITALS
A.    The Seller, the Buyers, and the Administrative Agent are parties to a
Second Amended and Restated Master Repurchase Agreement dated as of February 27,
2015 (as amended, restated, or otherwise modified from time to time, the
“Repurchase Agreement”).
B.    The parties hereto desire to amend the Repurchase Agreement as provided
herein.
AGREEMENT
In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.
Section 2.Amendments.
2.1    Definitions. The defined terms “Redwood Trust Jumbo Mortgage Loan” and
“Redwood Trust Super Jumbo Mortgage Loan” contained in Section 1.2 of the
Repurchase Agreement are deleted in their entirety, and the following
definitions are amended and restated or added (as applicable) to read in their
entireties as follows:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller or its Subsidiaries, if any, from time to
time concerning or relating to bribery or corruption.
“Buyers’ Margin Percentage” means:
(i)    for all Purchased Loans except Jumbo Mortgage Loans, Super Jumbo Mortgage
Loans and Streamline Refinance Loans, 97%;
(ii)    for Jumbo Mortgage Loans, 95%;
(iii)    for Super Jumbo Mortgage Loans, 93%;
(iv)    for Streamline Refinance Loans, 90%.



--------------------------------------------------------------------------------



“Commitment” means, for each Buyer, its commitment under Section 2.1, subject to
reduction as described in Section 2.6, to fund its Funding Share of
Transactions, limited to such Buyer’s Committed Sum.
“Conforming Mortgage Loan” means a conventional first priority Single-family
residential Mortgage Loan that is either (i) FHA insured (including FHA insured
Mortgage Loans that are high balance Mortgage Loans with required downpayment
levels), (ii) VA guaranteed (including VA insured Mortgage Loans that are high
balance Mortgage Loans with required downpayment levels), (iii) guaranteed or
provided under the USDA Rural Development program, (iv) eligible for sale to an
Approved Investor in conjunction with a state or municipal housing bond program,
(v) a conventional Mortgage Loan that fully conforms to all Agency underwriting
and other requirements and excluding expanded criteria loans as defined under
any Agency program, or (vi) any related mortgage-backed securities.
“LIBOR Margin” means 2.125%.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001, codified as 31 U.S.C. Section 5318)), as amended from
time to time, and any successor statute.
“Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq. (as amended by the Dodd-Frank Wall Street Reform and
Consumer Protection Act), (b) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, including without limitation 12 U.S.C. 5512, (c) the federal
regulations at 12 C.F.R. Part 1016, (d) the Interagency Guidelines Establishing
Information Security Standards at 12 C.F.R. Appendix B to Part 30, and (e) any
other applicable federal, state and local laws, rules, regulations and orders
relating to the privacy and security of Seller’s Customer Information, as such
statutes, regulations, guidelines, laws, rules and orders may be amended from
time to time.
“Sanctioned Country” means at any time, any country or territory which is itself
the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those



2





--------------------------------------------------------------------------------



administered by OFAC or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.
“Termination Date” means the earlier of (i) February 24, 2017, and (ii) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.
2.2    Expiration or Termination of the Commitments. Section 2.2 of the
Repurchase Agreement is amended and restated to read in its entirety as follows:
2.2    Expiration or Termination of the Commitments. Unless extended in writing
or terminated earlier in accordance with this Agreement, the Buyers’ Commitments
shall automatically expire at the close of business on the Termination Date,
without any requirement for notice or any other action by the Administrative
Agent, any of the Buyers or any other Person.
2.3    Request for Increase in Maximum Aggregate Commitment. Section 2.3 of the
Repurchase Agreement is amended and restated to read in its entirety as follows:
2.3.    Request for Increase in Maximum Aggregate Commitment. The Seller may
from time to time by giving advanced written notice of at least two Business
Days to the Administrative Agent in the form of Exhibit G hereto request from
the Administrative Agent an increase in the Maximum Aggregate Commitment in
increments of $25,000,000, with a minimum increase of $25,000,000 to a specified
amount up to $650,000,000 for a period for such increase being designated by the
Seller (but not less than 30 days, or if less, the period remaining until the
Termination Date); provided that no Default has occurred that has not been cured
before it has become an Event of Default, and no Event of Default has occurred
that the Administrative Agent has not declared in writing to have been waived or
cured. Upon receipt of such request, the Administrative Agent may request one or
more existing Buyers or new Buyers (which new Buyers are acceptable to the
Seller) to provide increased Commitments to finance all or a portion of the
requested increase. The Administrative Agent shall notify the Seller of such new
and existing Buyers’ responses to requests for increased or new Commitments.
Following such notice, to achieve the full amount of a requested increase, with
the prior consent of the Administrative Agent, the Seller may invite additional
new Buyers to provide such increase. Any increase under this Section 2.3 shall
be in the sole discretion of the Administrative Agent and the Buyers, and no
Buyer will have any obligation to increase its Committed Sum. The consent of the
Administrative Agent and the Buyers to an increase under this Section 2.3 shall
be evidenced by the Administrative Agent providing to the parties to this
Agreement an updated Schedule BC. If an increase in the Maximum Aggregate
Commitment is achieved, then the Pro Rata ownership interest in the Purchased
Loans of each Buyer shall, following funding by the Buyers increasing their
Commitment Sums or by the new Buyers, automatically be adjusted proportionately.
Upon the expiration of any such increase, the Seller shall, to the extent
required, reduce the Aggregate Outstanding Purchase Price to the amount of the
Maximum Aggregate Commitment as then in effect, and the ownership interests in
the Purchased Loans of each Buyer shall automatically be adjusted accordingly.



3





--------------------------------------------------------------------------------



2.4    Swing Line Facility. Section 2.4 of the Repurchase Agreement is amended
and restated to read in its entirety as follows:
2.4.    Swing Line Facility. The Seller may request U.S. Bank to fund revolving
Swing Line Transactions for aggregate Purchase Prices which do not on any day
exceed the Swing Line Limit for the purpose of initially funding requested
Transactions. Any Swing Line Transactions shall be in the discretion of U.S.
Bank.
2.5    Swing Line Transactions. The opening phrase of Section 2.5(a) of the
Repurchase Agreement is amended and restated to read in its entirety as follows:
“(a) The Seller may request a Swing Line Transaction:”
2.6    Seller Request for Swing Line Transaction. Section 3.1(b)(2) of the
Repurchase Agreement is amended and restated to read in its entirety as follows:
(2)    they are not all received until after 1:00 p.m. but before 3:15 p.m. on
the proposed Purchase Date (or they are all received by 1:00 p.m. on the
proposed Purchase Date and the Administrative Agent elects not to fund such
Transaction as a Regular Transaction), the Seller may request that the
Transaction be funded as a Swing Line Transaction;
2.7    U.S. Bank Election for Swing Line Transactions. Section 3.1 of the
Repurchase Agreement is amended by deleting the phrase “if all of the
requirements of Section 2.5 and this Section 3 are not satisfied”.
2.8    Disbursement of Funds for Seller-Funded Transactions. Section 3.1 of the
Repurchase Agreement is amended by adding a new paragraph and by amending and
restating the last paragraph thereto to read in their entirety as follows:
Seller may, at its option, submit a Mortgage Loan Transmission File with respect
to a Mortgage Loan that Seller intends to fund and close with its own funds.
Such Mortgage Loan shall become a Purchased Loan when (a) all requirements
applicable to any Wet Loan becoming an Eligible Loan have been satisfied with
respect to such Mortgage Loan, and (b) Seller has provided to the Administrative
Agent evidence satisfactory to the Administrative Agent that Seller has wired
funds from the Operating Account to the applicable title agent or attorney
through which such Mortgage Loans are closed. Any such Purchased Loan shall be
an Additional Purchased Loan for purposes of this Agreement.
Notwithstanding anything to the contrary in this Agreement, the Custody
Agreement or any of the exhibits and schedules hereto or thereto, except as set
forth below in this sentence, in no event shall funds for the purchase of any
Mortgage Loan be disbursed directly to the Seller; rather, (i) funds for the
purchase of Mortgage Loans originated by the Seller shall be disbursed to the
applicable title agent or attorney through which such Mortgage Loans are closed,
(ii) funds for the purchase of Mortgage Loans that have been originated by a
correspondent lender or any other third party shall be disbursed only to such
originator and only if the Basic Papers delivered to the Custodian were
accompanied



4





--------------------------------------------------------------------------------



by a bailee letter from the originator that included wire transfer instructions,
and (iii) funds with respect to any Mortgage Loan funded directly by the Seller
as provided in the preceding paragraph shall be disbursed as Margin Excess in
accordance with Section 6.1(b). Margin Excess may be remitted directly to
Sellers in accordance with Section 6.1(b).
2.9    Transaction Sublimits. Section 4.2 of the Repurchase Agreement is amended
and restated to read in its entirety as follows:
4.2.    Transaction Sublimits. The following sublimits shall also be applicable
to the Transactions hereunder such that after giving effect to any proposed
Transaction and after giving effect to any repurchase, addition or substitution
of any Mortgage Loan hereunder, the following shall be true:
(a)The outstanding Purchase Prices of Conforming Mortgage Loans may be as much
as 100% of the Maximum Aggregate Commitment.
(b)The outstanding Purchase Prices of all Purchased Loans that are Wet Loans
shall not exceed (x) 55% of the Maximum Aggregate Commitment on any of the first
five and last five Business Days of any month or (y) 35% of the Maximum
Aggregate Commitment on any other day (the “Wet Loans Sublimit”).
(c)The outstanding Purchase Prices of all Purchased Loans that are of the type
listed in the first column of the following table shall not exceed the
percentage of the Maximum Aggregate Commitment listed in the second column of
the table:
Type of Purchased Loan
Maximum percentage of
Maximum Aggregate Commitment
Jumbo Mortgage Loans and Super Jumbo Mortgage Loans, taken in the aggregate
20%
Super Jumbo Mortgage Loans
10%
Streamline Refinance Loans
5%

(d)    The Purchase Value for any Purchased Loan hereunder shall not be more
than One Million Five Hundred Dollars ($1,500,000).
2.10    Each Purchase. Section 14.2 of the Repurchase Agreement is amended by
amending and restating clause (l) in its entirety as follows:
(l)    Such Transaction shall occur on or before the Termination Date



5





--------------------------------------------------------------------------------



2.11    Compliance with Laws. Section 15.2(i) of the Repurchase Agreement is
amended by adding the following to the end thereof:
The Seller, its Subsidiaries and their respective officers and employees and to
the current actual knowledge of the Seller its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Seller, any Subsidiary, or to the current actual knowledge
of the Seller or such Subsidiary any of their respective directors, officers or
employees is a Sanctioned Person. No Transaction, use of the proceeds of any
Transaction or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions. The Seller and its Subsidiaries
have all permits, licenses and approvals required by such laws, copies of which
have been provided to the Buyer. The Seller and its Subsidiaries are in
compliance in all material respects with the PATRIOT Act to the extent
applicable to the Seller and its Subsidiaries. Neither any Transaction nor the
use of the proceeds thereof will violate the PATRIOT Act, the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto or successor
statute thereto.
2.12    Office of Foreign Assets Control and USA Patriot Act. Section 16.2 of
the Repurchase Agreement is amended and restated in its entirety as follows:
16.2.    Office of Foreign Assets Control and USA Patriot Act. The Seller shall
not request any Transaction, and the Seller shall not use and shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Transaction (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (ii) in any manner that would result in the violation of
any applicable Sanctions. The Seller shall, and shall cause each Subsidiary to,
comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, Anti-Corruption Laws and
applicable Sanctions. The Seller shall, and shall cause each Subsidiary to,
provide such information and take such actions as are reasonably requested by
the Administrative Agent or any Buyer in order to assist the Administrative
Agent and the Buyers in maintaining compliance with the Patriot Act.
2.13    Privacy of Customer Information. Section 16.9 of the Repurchase
Agreement is amended by amending and restating the fifth sentence therein in its
entirety as follows:
The Administrative Agent agrees to maintain an information security program and
to assess, manage and control risks relating to the security and confidentiality
of Seller’s Customer Information pursuant to such program in the same manner as
the Administrative Agent does in respect of its own customers’ information, and
shall implement the standards relating to such risks in the manner set forth in
the Interagency Guidelines Establishing Standards for Customer Information
Security at 12 CFR Appendix B to Part 30 (the “Information Security
Regulation”). In the event of actual or suspected unauthorized disclosure, loss,
or unauthorized access to sensitive customer information (as defined in the
Information Security Regulation), Administrative Agent shall immediately, and in
no event later than five (5) Business Days after discovery, notify Seller in
writing and take appropriate, commercially reasonable, action to prevent further
unauthorized disclosure, loss or unauthorized access.



6





--------------------------------------------------------------------------------



2.14    Tangible Net Worth. Section 17.12 of the Repurchase Agreement is amended
and restated to read in its entirety as follows:
17.12.    Tangible Net Worth. At all times, the Seller’s Consolidated Tangible
Net Worth shall not be less than $100,000,000.
2.15    Liquidity. Section 17.14 of the Repurchase Agreement is amended and
restated to read in its entirety as follows:
17.14.    Liquidity. Seller’s Liquidity shall at all times be no less than
$30,000,000.
2.16    Schedules. Schedules AI, BC and 23 to the Repurchase Agreement are
amended and restated to read in their entireties as set forth on Schedule AI, BC
and 23 hereto.
2.17    Compliance Certificate. Exhibit C to the Repurchase Agreement is amended
and restated to read in its entirety as set forth on Exhibit C hereto.
Section 3.Effectiveness. This Amendment shall become effective as of the date
first above written upon the Seller’s fulfillment of the following conditions
precedent:
3.1    The Administrative Agent shall have received (or be satisfied that it
will receive by such deadline as the Administrative Agent shall specify) the
following, all of which must be satisfactory in form and content to the
Administrative Agent:
(a)this Amendment, duly executed by the Seller, the Buyers, and the
Administrative Agent;
(b)a fee letter in form and substance satisfactory to U.S. Bank duly executed by
the Seller;
(c)a current UCC search report of a UCC filings search in the office of the
Secretary of State of the State of Texas;
(d)a certificate of the General Partner’s corporate secretary or assistant
secretary or other authorized officer dated as of the date hereof as to (i) the
incumbency of the officers of the Seller executing this Amendment and all other
Repurchase Documents executed or to be executed by or on behalf of the Seller,
(ii) the authenticity of their signatures, and specimens of their signatures
shall be included in such certificate or set forth on an exhibit attached to it
(the Administrative Agent, the Buyers and the Custodian shall be entitled to
rely on that certificate until the Seller has furnished a new certificate to the
Administrative Agent, and (iii) resolutions of the General Partner’s board of
directors, authorizing the execution, delivery and performance by the Seller of
this Amendment and all other Repurchase Documents to be delivered by the Seller
pursuant to this Amendment;
(e)a certificate of an authorized officer of the Seller dated as of the date
hereof and certifying that attached thereto are true and correct copies of (i)
the Seller’s limited partnership agreement, (ii) the Seller’s certificate of
limited partnership issued by



7





--------------------------------------------------------------------------------



the state of Texas, (iii) General Partner’s articles of incorporation certified
by the Secretary of State of the State of Delaware and (iv) General Partner’s
bylaws or regulations and all amendments; and
(f)an Officer’s Certificate for the Seller dated as of the date hereof and
certifying that, (i) after giving effect to this Amendment, no Default or Event
of Default will exist, (ii) all of the representations and warranties made by
the Seller in the Repurchase Documents are true and correct as of the date
hereof and (iii) there has been no material adverse change since the Statement
Date in any of the Central Elements in respect of the Seller or any of its
Subsidiaries.
3.2    Payment to the Administrative Agent or the Custodian, as applicable, of
all fees and expenses (including the disbursements and reasonable fees of the
Administrative Agent’s attorneys) of the Administrative Agent and the Buyers
payable by Seller pursuant to Section 9 of the Repurchase Agreement accrued and
billed for to the date of the Seller’s execution and delivery of this Agreement.
Section 4.Miscellaneous.
4.1    Ratifications. This Amendment shall modify and supersede all terms and
provisions set forth in the Repurchase Documents that are inconsistent with this
Amendment, and the terms and provisions of the Repurchase Documents are ratified
and confirmed and shall continue in full force and effect.
4.2    Seller Representations and Warranties. The Seller hereby represents and
warrants that the representations and warranties set forth in Section 15 of the
Repurchase Agreement are true and correct in all material respects with the same
force and effect on and as of the date hereof as though made as of the date
hereof.
4.3    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
4.4    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.
4.5    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.
4.6    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Seller, the Buyers, the Administrative Agent, and their
respective successors and assigns, except that the Seller may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and, to the extent required by the
Repurchase Agreement, the Buyers.



8





--------------------------------------------------------------------------------



4.7    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed an original, but all of which
when taken together shall constitute one and the same instrument.
4.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
4.9    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signature Pages Follow]



9





--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first set forth above.
DHI MORTGAGE COMPANY, LTD.,
as Seller and Servicer


By: DHI Mortgage Company GP, Inc.
Its General Partner






By: /s/ MARK C. WINTER                
Name: Mark C. Winter            
Title: EVP/CFO

S-1
First Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and a Buyer




By: /s/ EDWIN D. JENKINS                
Name: Edwin D. Jenkins            
Title: Senior Vice President

S-2
First Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



ASSOCIATED BANK, N.A., as a Buyer




By: /s/ THOMAS J. CONNALLY            
Name: Thomas J. Connally            
Title: Senior Vice President

S-3
First Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



BRANCH BANKING & TRUST COMPANY, as a Buyer




By: /s/ SAMUEL W. BRYAN                
Name: Samuel W. Bryan            
Title: Senior Vice President

S-4
First Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



COMERICA BANK, as a Buyer




By: /s/ DANIEL VOIGT                    
Name: Daniel Voigt                
Title: Vice President

S-5
First Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



EVERBANK, as a Buyer




By: /s/ ELIZABETH R. MOORE                    
Name: Elizabeth R. Moore                
Title: Vice President

S-6
First Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION, as a Buyer




By: /s/ KEVIN GIBBONS                    
Name: Kevin Gibbons                
Title: Managing Director





S-7
First Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



EXHIBIT C TO FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT




FORM OF OFFICER’S CERTIFICATE WITH COMPUTATIONS
TO SHOW COMPLIANCE OR NON-COMPLIANCE WITH
CERTAIN FINANCIAL COVENANTS


OFFICER’S CERTIFICATE




ADMINISTRATIVE AGENT:    U.S. Bank National Association
SELLER:    DHI MORTGAGE COMPANY, LTD.
SUBJECT PERIOD:      ended     , 20___
DATE:     , 20___
This certificate is delivered to the Administrative Agent and the Buyers under
the Second Amended and Restated Master Repurchase Agreement dated as of February
27, 2015 (as supplemented, amended or restated from time to time, the “Current
Repurchase Agreement”), among the Seller, the Administrative Agent and the
Buyers from time to time party thereto. Unless they are otherwise defined in
this request, terms defined in the Current Repurchase Agreement have the same
meanings here as there.
The undersigned officer of the Seller certifies to the Administrative Agent that
on the date of this certificate:
1.    The undersigned is an incumbent officer of the Seller, holding the title
stated below his or her signature below.
2.    The Seller’s Financial Statements that are attached to this certificate
were prepared in accordance with GAAP and present fairly the Seller’s financial
condition and results of operations as of _________________ for that month (the
“Subject Period”) and for the year to that date (except that interim (i.e.,
other than annual) Financial Statements exclude notes to Financial Statements
and statements of changes to stockholders’ equity and are subject to year-end
adjustments).
3.    The undersigned officer of the Seller supervised a review of the Seller’s
activities during the Subject Period in respect of the following matters and has
determined the following:
(a) except to the extent that (i) a representation or warranty speaks to a
specific date or (ii) the facts on which a representation or warranty is based
have changed by transactions or conditions contemplated or expressly permitted
by the Repurchase Documents, the representations and warranties of the Seller in
the Current Repurchase Agreement and the other Repurchase Documents are true and
correct in all material respects, other than the changes, if any, described on
the attached Annex A;



Ex C-1

--------------------------------------------------------------------------------



(b) no event has occurred that could reasonably be expected to have a materially
adverse effect on any of the Central Elements of the Seller;
(c) the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;
(d) no Event of Default has occurred that has not been declared by the
Administrative Agent in writing to have been cured or waived, and no Default has
occurred that has not been cured before it became an Event of Default, other
than those Events of Default and/or Defaults, if any, described on the attached
Annex A; and
(e) compliance by the Seller with the financial covenants in Sections 17.12,
17.13, and 17.14 of the Current Repurchase Agreement, is accurately calculated
on the attached Annex A.
DHI MORTGAGE COMPANY, LTD.
By: DHI Mortgage Company GP, Inc.
Its General Partner




By:     _______________________________
Name:     _______________________________
Title:     _______________________________







Ex C-2

--------------------------------------------------------------------------------



ANNEX A TO OFFICER’S CERTIFICATE
1.    Describe changes to representations and warranties, if any (clause 3(a) of
attached Officer’s Certificate); if none, so state.
2.    Describe deviations from compliance with obligations under the Repurchase
Documents (clause 3(c) of attached Officer’s Certificate); if none, so state.
3.    Describe Defaults or Events of Default, if (clause 3(d) of attached
Officer’s Certificate); if none, so state.
4.    Calculate compliance with covenants in Sections 17.12 through 17.14 of the
Current Repurchase Agreement (clause 3(e) of attached Officer’s Certificate):
(a)    Section 17.12. The Seller’s Tangible Net Worth as of __________ is
$____________________ (the minimum under Section 17.12 is $100,000,000.)
(b)    Section 17.13. The ratio of Seller’s GAAP Indebtedness and Contingent
Indebtedness to Tangible Net Worth of the Seller on a consolidated basis with
its Restricted Subsidiaries, measured monthly is ___ to 1.0 (the maximum ratio
under Section 17.13 is 8.0:1.0.)
(c)    Section 17.14. The Seller’s liquidity (unrestricted cash, Cash
Equivalents and unused portion of the Maximum Aggregate Commitments) for the
month ended __________________, 20__ was $_____________ (the minimum under
Section 17.14 is $30,000,000).
5.    For the Subject Period, (i) describe and give details regarding actual
repurchase, make whole and indemnity payments made by Seller to any Person, and
(ii) provide a summary of notices received by the Seller requesting or demanding
that the Seller repurchase (or pay indemnity or other compensation in respect
of) Mortgage Loans previously sold or otherwise disposed of by the Seller to any
Investor or other Person pursuant to any express or implied repurchase or
indemnity obligation as per Section 16.5. (Attach schedule or explanation.)





--------------------------------------------------------------------------------



Attachment to Exhibit A
Purchased Loans Curtailment Report
(List Purchased Loans on which unscheduled principal payment, prepayment or
reduction of more than one regularly scheduled principal and interest
installment payment was received since last monthly report and resulting new
Principal Balance.)





--------------------------------------------------------------------------------



SCHEDULE AI TO FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT


SCHEDULE AI
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


APPROVED INVESTORS*


Investor
S&P CP Rating
Moody’s CP Rating
Related Parent Company/Lead Bank
Product Approval
Bayview Financial
N/A
N/A
Bayview Asset Management
Conforming
Charter Bank
N/A
N/A
 
Conforming
CitiMortgage, Inc.
A-1
P-1
Citibank, N.A.
Conforming/Non-conforming
Colonial Savings and Loan Association
N/A
N/A
 
Conforming
Connective Mortgage Advisory Corporation
A-2
P-2
AIG
Conforming/Non-conforming
Credit Suisse Securities (USA) LLC
A-1
P-1
Credit Suisse AG
Conforming/Non-conforming
Empire Mortgage, Inc.
N/A
N/A
 
Conforming
Everbank
N/A
N/A
 
Conforming
Federal Home Loan Mortgage Corporation (FHLMC)
N/A
N/A
 
Conforming
Federal National Mortgage Assoc. (FNMA)
N/A
N/A
 
Conforming
First Mortgage Corporation
N/A
N/A
 
Conforming
First Tribal Lending
N/A
N/A
 
Conforming
Franklin Credit Management Group
N/A
N/A
 
Conforming
Government National Mortgage Assoc. (GNMA)
N/A
N/A
 
Conforming
Goldman, Sachs & Co.
A-2
P-2
Goldman Sachs Bank, USA
Conforming
JPMorgan Chase Bank
A-1
P-1
JPMorgan Chase & Co.
Conforming/Non-conforming
JPMorgan Chase Bank NA
A-1
P-1
JPMorgan Chase Bank NA
Conforming/Non-conforming
Leader Financial Services
N/A
N/A
 
Conforming
Marsh Associates, Inc.
N/A
N/A
 
Conforming
Merrill Lynch Credit Corporation
N/A
N/A
 
Conforming
Morgan Stanley Mortgage Capital
A-1
P-1
 
Conforming/Non-conforming
PennyMac Mortgage Investment Trust
N/A
N/A
 
Conforming/Non-conforming




Sch. AI-1

--------------------------------------------------------------------------------



Redwood Trust
N/A
N/A
 
Conforming/Non-conforming
Residential Mortgage Solution
N/A
N/A
 
Conforming
SN Servicing Corporation
N/A
N/A
 
Conforming
Standard Mortgage Corporation
N/A
N/A
 
Conforming
Steel Mountain Capital, LLC
N/A
N/A
 
Conforming
UBS
A-1
P-1
UBS AG
Conforming/Non-conforming
US Bank Home Mortgage
A-1
P-1
U.S. Bancorp
Conforming/Non-conforming
Wells Fargo Bank, N.A.
A-1
P-1
Wells Fargo & Company
Conforming/Non-conforming
West Coast Servicing, Inc.
N/A
N/A
 
Conforming
 
 
 
 
 
Housing Agencies
 
 
Master Servicer
 
Alabama Housing Finance Authority
N/A
N/A
 
Conforming
California Housing Finance Agency
N/A
N/A
USBHM
Conforming
Colorado Housing & Finance Authority
N/A
N/A
 
Conforming
Georgia Housing and Finance Authority
N/A
N/A
 
Conforming
Idaho Housing and Finance Authority
N/A
N/A
 
Conforming
Illinois Housing Development Authority
N/A
N/A
USBHM
Conforming
Minnesota Housing Finance Agency
N/A
N/A
USBHM
Conforming
New Mexico Finance Authority
N/A
N/A
 
Conforming
Nevada Housing Division
N/A
N/A
USBHM
Conforming
North Carolina Housing Finance
N/A
N/A
 
Conforming
Oregon Housing and Community Services
N/A
N/A
 
Conforming
South Carolina State Housing Finance
N/A
N/A
USBHM
Conforming
Utah Housing Corporation
N/A
N/A
 
Conforming
Washington State Housing Finance Commission
N/A
N/A
 
Conforming



*All Affiliate and Subsidiary purchasers of each related parent company
identified herein shall be an Approved Investor.





Sch. AI-2

--------------------------------------------------------------------------------



SCHEDULE BC TO
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT




SCHEDULE BC
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THE BUYERS' COMMITTED SUMS


Buyer


Committed Sum for each period from and including the following dates in any
calendar year to and including the following dates in any calendar year:


January 24 - March 24
April 26 - June 23
July 26 - September 22
October 25 - December 22
Committed Sum for each period from and including the following dates in any
calendar year to and including the following dates in any calendar year:


March 25 - April 25
June 24 - July 25
September 23 - October 24
December 23 - January 23
U.S. Bank National Association
$
190,000,000


$
220,000,000


Associated Bank, N.A.
$
33,250,000


$
38,500,000


Branch Banking & Trust Company
$
83,125,000


$
96,250,000


Comerica Bank
$
83,125,000


$
96,250,000


Everbank
$
61,750,000


$
71,500,000


Capital One Bank
$
23,750,000


$
27,500,000


Maximum Aggregate Commitment
$
475,000,000


$
550,000,000












Sch. BC-1

--------------------------------------------------------------------------------



SCHEDULE 23 TO
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT


SCHEDULE 23
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
BUYERS’ ADDRESSES FOR NOTICE


Edwin Jenkins
U.S. Bank National Association
800 Nicollet Mall - BC-MN-H03B
Minneapolis, MN 55402-7020
Tel:    (505) 424-5905
Fax:    (612) 303-2253
edwin.jenkins@usbank.com
    
Tom Connally
Associated Bank, N.A.
Mortgage Warehouse Group
130 East Randolph Drive, ML2
Chicago, IL 60601
Tel:    (312) 565-5273
Fax:    (312) 861-1518
thomas.connally@associatedbank.com


Von Ringger
Comerica Bank
411 West Lafayette Blvd
6th Floor
Detroit, MI 48226
Tel:    (313) 222-9285
vlringger@comerica.com


Daniel J. Voigt
Comerica Bank
1717 Main Street
Dallas, TX 75201
Tel:    (214) 462-4277
djvoigt@comerica.com


Jeff Ellison
BB&T
201 E Pine St
6th Floor
Orlando, FL 32801
Tel:    (407) 835-6622
jellison@bbandt.com


Samuel Bryan
BB&T
1425 Seminole Trail
4th Floor
Charlottesville, VA 22901
Tel:    (434) 422-9613
sbryan@bbandt.com



Sch. 23-1

--------------------------------------------------------------------------------







Elizabeth Moore
EverBank
501 Riverside Avenue
Jacksonville, FL 32202
Tel:    (561) 360-2944
Elizabeth.Moore@EverBank.com


Jason Cardella
Capital One Bank
77 West Wacker Drive
11th Floor
Chicago, IL 60601
Tel:    (312) 739-6226
jason.cardella@capitalone.com





Sch. 23-2

--------------------------------------------------------------------------------







Company Contacts:


Mark Winter / Lisa Collett
DHI Mortgage
10700 Pecan Park Blvd.
Suite 450
Austin, Texas 78750
Tel:    (512) 533-1390 / 1382
Fax:    (866) 329-2803
mwinter@drhorton.com
lcollett@dhimortgage.com


Jeff Tebeaux
D.R. Horton, Inc.
301 Commerce Street, Suite 500
Ft. Worth, Texas 76102
Tel:    (817) 390-8371
Fax:    (469) 522-8453
jtebeaux@drhorton.com





Sch. 23-3